Citation Nr: 0115398	
Decision Date: 06/05/01    Archive Date: 06/13/01	

DOCKET NO.  98-07 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability secondary to a service-connected left knee 
disability.

2.  Entitlement to an increased rating for a left knee 
disability currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel

INTRODUCTION

The veteran had military service from October 1968 to 
November 1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 1997 rating decision by the 
Chicago, Illinois, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which increased the disability rating 
for the veteran's service-connected left knee disability from 
10 percent to 20 percent from March 10, 1997.  The veteran 
has expressed disagreement with the amount of the increase.  
By the same rating decision, the RO also denied service 
connection for a right knee disorder as a disability 
proximately due to or the result of the service-connected 
left knee disability, and the veteran has appealed that 
determination as well.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, President 
Clinton signed into law the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminates the concept of a well-grounded claim and 
supersedes the decision of the Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that the VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

The veteran's service-connected left knee disability 
originated in an injury sustained by the veteran in service 
in March 1971 for which he underwent a left knee meniscectomy 
to repair the collateral ligament.  In March 1972, shortly 
after separation, the veteran established service connection 
for residuals of this surgery and a 10 percent rating was 
assigned.  In December 1972 he underwent further surgery 
consisting of removal of a torn left lateral meniscus.  He 
continued to have persistent pain in the knee despite 
vigorous quadriceps exercises.  In February 1974 he underwent 
an arthrotomy of the left knee with removal of the retained 
posterior lateral meniscus.

The veteran underwent a VA orthopedic examination in April 
1997 in connection with a March 1997 claim for an increased 
rating.  He complained of increasing pain and stiffness in 
his left leg.  He wore bilateral hinged braces. Flexion of 
the left leg was to 122 degrees.  X-rays showed moderate 
degenerative changes in the left knee and along the left 
tibia.  The pertinent diagnosis was status post left knee 
surgery with moderate weakness and lateral instability.  The 
veteran was reexamined by the VA in September 1999, at which 
time he complained of constant pain in the left knee and 
reported an incident of locking.  He reported periods of 
flare-up when the weather was cold.  He stated that an 
orthopedic surgeon that he told him that he needed a total 
left knee replacement.  The diagnoses included status post 
left knee arthrotomy and removal of posterior-lateral 
meniscus with moderate to severe weakness.

In support of his claim for increase, the veteran submitted a 
September 2000 statement from F. McMullin, M.D., who advised 
that the veteran was having more and more problems with his 
left knee.  There was a genu valgum deformity and the veteran 
lacked about 10 degrees of full extension of the left knee, 
with lateral joint line pain, flexion to about 100 degrees, 
crepitus on motion and moderate effusion.  The physician 
expressed the belief that if the symptoms warranted, the 
veteran was a candidate for a total knee replacement.

The medical statement from Dr. McMullin appears to describe a 
greater level of left knee impairment then that reported by 
either of the two VA examiners.  In addition, neither recent 
VA examination contained adequate findings for a review of 
the claim in light of a holding of the United States Court of 
Appeals for Veterans Claims (Court) in DeLuca v. Brown, 
8 Vet. App. 202 (1995) wherein it was held that when a 
veteran alleges functional loss due to pain, the provisions 
of two VA regulations, 38 C.F.R. §§ 4.40 and 4.45 must be 
considered.  Under 38 C.F.R. § 4.40 (2000), a disability of 
the musculoskeletal system includes functional loss due to 
pain, supported by adequate pathology and evidenced by 
visible behavior on motion.  "Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled."  Under 38 C.F.R. 
§ 4.45 (2000), factors of joint disability include increased 
or limited motion, weakness, fatigability, or painful 
movement, swelling, deformity or disuse atrophy.  

On reexamination, specificity of findings with regard to 
functional loss due to pain will be required because, under 
DeLuca, examinations upon which rating decisions are based 
must adequately portray the extent of functional loss due to 
pain "on use or due to flareups."  "It is essential that 
the examination...adequately portray the...functional loss."  
DeLuca, at 206.  When the veteran claims functional loss due 
to pain, "[t]he medical examiner must be asked to express an 
opinion on whether pain could significantly limit functional 
ability during flare-ups or when the [joint] is used 
repeatedly over a period of time."  Id.  In addition, there 
is no indication that the 1997 or 1999 VA examiners had the 
benefit of reviewing the veteran's claims file in connection 
with the examinations.  

The current rating of 20 percent was assigned under 
Diagnostic Code 5257 of the VA Rating Schedule pertaining to 
"other impairment" of the knee.  Under that code, a 20 
percent rating is provided for recurrent subluxation or 
lateral instability of moderate degree and a 30 percent 
rating is assignable for such disability of severe degree.  
Under Codes 5260 and 5261, respectively, ratings may be 
assigned for limitation of flexion or limitation of 
extension.  The evidence as to limitation of motion is 
conflicting, but the extent of limitation of extension and/or 
flexion has been reported on various occasions as being of 
such a degree as to warrant a compensable rating under these 
criteria.

Therefore, the veteran's entitlement to a separate rating 
based on limitation of motion must be reviewed by the RO.  
The assignment of multiple separate ratings for the same 
service-connected disability was mandated by the Court in 
circumstances where the ratings are not "duplicative of or 
overlapping with" the symptomatology of other conditions.  
Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  If 
duplication and overlapping are avoided, separate ratings do 
not contravene a VA regulation that prohibits the pyramiding 
of ratings for service-connected disabilities.  38 C.F.R. 
§ 4.25 (2000).

The decision as to whether the veteran is entitled to a 
separate rating for limitation of motion would be governed by 
two precedent opinions by the General Counsel.  In July 1997, 
the General Counsel held that a veteran whose knee is rated 
under Diagnostic Code 5257 may receive a separate rating 
under Code 5260 or 5261 for limitation of motion, provided 
that the limitation of motion meets the criteria for a zero-
percent rating under either of those codes. VAOPGCPREC 23-97 
(July 1, 1997).  In another opinion, the General Counsel 
addressed the question of whether a separate rating may be 
assigned under §§ 4.40, 4.45 and 4.59 for functional loss 
separate and apart from that compensated by Code 5257. 
VAOPGCPREC 9-98 (August 14, 1998).  

Under 38 C.F.R. § 4.40 (2000), a disability of the 
musculoskeletal system for which a disability rating may be 
assigned includes functional loss due to pain, supported by 
adequate pathology and evidenced by visible behavior on 
motion.  "Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded as 
seriously disabled."  Under 38 C.F.R. § 4.45 (1999), factors 
of joint disability include increased or limited motion, 
weakness, fatigability, or painful movement, swelling, 
deformity or disuse atrophy.  38 C.F.R. § 4.59 (1999) 
provides guidelines for the assignment of ratings based on 
painful motion due to arthritis.  

VAOPGCPREC 9-98 requires that the provisions of 38 C.F.R. §§ 
4.40, 4.45 and 4.59 must be considered in assigning a rating 
for arthritis under Codes 5003 or 5010.  However, if a 
musculoskeletal disability is rated under a specific 
diagnostic code that does not involve limitation of motion, 
and another diagnostic code based on limitation of motion may 
be applicable, the latter diagnostic code (i.e., the code for 
limitation of motion) must be considered in light of §§ 4.40, 
4.45, and 4.59 in determining whether a separate rating may 
be assigned.  

With respect to the right knee, service medical records show 
that when the veteran was hospitalized in March 1971 
following his injury to the left knee, it was reported that 
he had had a previous injury to the right knee in 1967, which 
would have been before he entered service.  On examination 
for separation on September 30, 1971, the veteran complained 
of pain in the right knee and inability to flex the knee 
completely.  No abnormalities were reported on examination.  
The veteran was subsequently seen on October 7, 1971, after 
the separation examination but before actual separation, for 
complaints of pain in both knees, now worse on the right.  
The clinical impression was to rule out a torn lateral 
meniscus on the right side.  

The post service evidence pertaining to the right knee 
includes the report of a January 1972 VA examination showing 
that the right knee was symptomatic with some relaxation of 
the right lateral collateral ligament.  In support of his 
March 1996 claim, the veteran has submitted a large quantity 
of recent medical records dated since 1996 showing that he 
underwent a total right knee replacement at a private 
hospital in December 1996.  

When the veteran's service-connection claim was adjudicated 
in March 1972, the RO denied service connection for the right 
knee on the basis that the disorder had preexisted service 
and had not increased in severity during service.  Since the 
veteran did not appeal that determination, the denial became 
final and may not be reviewed further unless the claim is 
reopened by submission of new and material evidence.  
38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.104, 3.156(a) 
(2000).  The veteran has not done so, and is not pursuing a 
claim for direct service connection.  Consequently, the 
question of service incurrence or aggravation of a right knee 
disability is not before the Board.  If the veteran wishes to 
obtain further review of the issue of entitlement to service 
connection for the right knee on the basis of service 
incurrence or aggravation, he may reopen such claim by 
submitting new and material evidence tending to show that the 
pathology in service had its onset during service or, if 
preexisting service, increased in severity during service.  

The RO has developed the appeal for service connection for 
the right knee solely on the question of whether it was 
proximately caused by or the result of the service-connected 
left knee disability for purposes of an award under 38 C.F.R. 
§ 3.310(a) (2000).  That is the only issue related to the 
right knee presently before the Board.  

For proper adjudication of the issue of secondary service 
connection of the right knee disorder, the veteran requires a 
VA orthopedic examination to determine whether there is a 
medical relationship between the service-connected left knee 
disability and the right knee disability.  Clarification is 
also required as to the cause of the degenerative joint 
disease that led to the total right knee replacement surgery.  
There is evidence in the file, specifically, a June 1997 
orthopedic surgery report from the Washington University 
Medical Center, that the veteran received an injury to the 
right knee in a motorcycle accident in 1974.  The question of 
whether there was an intercurrent injury contributing to the 
onset of right knee pathology must be resolved before the 
secondary service connection issue can be adjudicated.  

In the event that proximate causation under 38 C.F.R. § 
3.310(a) (2000) is not demonstrated, there remains a question 
as to whether the veteran may be entitled to service 
connection for aggravation of his right knee disability 
pursuant to Allen v. Brown, 7 Vet. App. 439 (1995).  This 
question is inextricably intertwined with the issue of 
proximate causation and must be addressed as part of the 
present appeal.  Harris v. Derwinski, 1 Vet. App. 180 (1991); 
Kellar v. Brown, 6 Vet. App. 157 (1994), Parker v. Brown, 7 
Vet. App. 116 (1994).  

In Allen, the Court held that the term "disability" for 
service connection purposes "refers to impairment of earning 
capacity, and that such definition mandates that any 
additional impairment of earning capacity resulting from an 
already service-connected condition, regardless of whether or 
not the additional impairment is itself a separate disease or 
injury caused by the service-connected condition, shall be 
compensated."  Allen, at 448.  Thus, when aggravation of a 
nonservice-connected disorder is proximately due to or the 
result of a service-connected condition, the veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing before the aggravation.  In 
other words, a veteran is entitled to service connection for 
any increment in the severity of a nonservice-connected 
disability attributable to a service-connected disability.  
In determining entitlement under the Allen analysis, a VA 
examination to identify and define any increment of 
additional right knee disability caused by the service-
connected left knee disability must be performed.  

Where the evidence does not adequately evaluate the current 
state of the condition, the VA must provide a new 
examination.  Olsen v. Principi, 3 Vet. App. 480, 482 (192) 
(citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992)).  
Where the record before the Board is inadequate, a remand is 
required.  Green v. Derwinski, 1 Vet. App. 121 (1991).  
Accordingly, the case is remanded to the RO for the following 
actions:  

1.  The veteran should be contacted and 
asked to identify the hospitals and/or 
physicians from which he received medical 
treatment following a preservice right 
knee injury in 1967 and for all injuries 
received in a motorcycle accident in 
approximately 1974.  The veteran should 
be further asked to identify all medical 
providers, both VA and private, from 
which he has received examination or 
treatment for his right knee since 
military service.  Upon receipt of proper 
authorization, the RO should attempt to 
obtain all available documentation 
associated with such treatment.  

2.  The RO should take appropriate steps 
to schedule the veteran for a special VA 
orthopedic examination to ascertain the 
current status of orthopedic impairment 
of his knees.  All indicated tests and 
studies should be performed, and all 
clinical findings should be reported in 
detail.  It is essential that the claims 
folder be provided to the examiner for 
review in conjunction with the 
examination, together with a copy of this 
remand.  

On the basis of current findings, a 
thorough review of the file, and a 
history obtained from the veteran, the 
examiner should respond to the following 
questions and provide a full statement of 
the basis for the conclusions reached:  

(a)  Describe all limitation of 
motion of the left knee in all 
directions and state all 
findings in terms of the actual 
number of degrees.  

(b)  Does the 
service-connected left knee 
disability result in weakened 
movement, excess fatigability, 
and incoordination of the left 
knee, and if so, to what 
extent?  

(c)  To what extent does 
examination of the left knee 
show the following:  (1) 
complaints of pain which is 
visibly manifest on movement, 
(2) the presence or absence and 
degree of muscle atrophy 
attributable to the service-
connected disability, (3) the 
presence or absence of changes 
suggesting disuse due to the 
service-connected disability, 
and (4) the presence or absence 
of any other objective 
manifestation that would 
demonstrate disuse or 
functional impairment due to 
pain?  

(d)  To what extent does pain 
limit the functional ability of 
the left knee during flareups 
or after repeated motion over a 
period of time.  This 
determination should be 
expressed, if possible, in 
terms of additional loss of 
range of motion.  

(e)  Is it more likely than 
not, as likely as not, or less 
likely than not that the 
current right knee disability 
was proximately caused by or is 
the result of the veteran's 
service-connected left knee 
disability?  

(f)  If no such proximate, 
causal relationship is found, 
is it nevertheless 
ascertainable whether the 
veteran has additional 
disability of the right knee as 
the result of the service- 
connected disability of the 
left knee?  In other words, is 
the right knee pathology worse 
(i.e., is there an additional 
increment of disability of the 
right knee) than if the 
service-connected left knee 
disability were not present?  
If so, such additional 
increment should be defined and 
described in terms of actual 
clinical findings reported in 
the examination report.  

3.  Thereafter, the RO should readjudicate 
the issue of a rating higher than 20 
percent for the service-connected left 
knee disability, including consideration 
of potential entitlement under all 
applicable codes as well as a 
determination as to whether a separate 
rating should be assigned for any 
component of the service-connected 
disability pursuant to Esteban v. Brown, 6 
Vet. App. 259, 261-62 (1994) and Bierman 
v. Brown, 6 Vet. App. 125, 130 (1994).  
The RO should also readjudicate the issue 
of entitlement to service connection for a 
right knee disability secondary to the 
current service-connected left knee 
disability pursuant to 38 C.F.R. § 
3.310(a).  The claim for service 
connection for additional disability on 
the basis of aggravation by the service-
connected disability pursuant to Allen, 
Id., should also be adjudicated if 
necessary. 

4.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
containing notice of all relevant actions 
taken on the claim for benefits, including 
a summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the claim should be returned to the Board for 
further review on appeal, if in order.  No action is required 
of the veteran until he receives further notice.  The purpose 
of this remand is to obtain additional information.  The 
Board does not intimate any factual or legal conclusions as 
to the outcome ultimately warranted in this appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



